Citation Nr: 0314304	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder, based on an 
initial award.  

2.  Entitlement to service connection for flashbacks, 
sleeplessness, impaired concentration and impaired memory, 
due to underlying pathology, other than post-traumatic stress 
disorder.  

3.  Entitlement to service connection for chronic pain, 
headaches, dysesthesia in the arms and legs, and arthralgia 
in all joints, claimed as secondary to psychochemical 
exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In a May 1999 rating action, service connection for 
post-traumatic stress disorder (PTSD) was awarded, with a 10 
percent rating assigned.  The veteran expressed his 
disagreement with the assigned rating, which subsequently was 
increased to 30 percent, effective from July 1996, the date 
of receipt of his claim.  The veteran pursued his appeal.  By 
rating action in August 2000, service connection was denied 
for flashbacks, sleeplessness, impaired concentration and 
impaired memory, due to underlying pathology other than PTSD; 
and for chronic pain, headaches, dysesthesia in the arms and 
legs, and arthralgia in all joints, claimed as secondary to 
psychochemical exposure.  

The issues of entitlement to a disability rating in excess of 
30 percent for PTSD, based on an initial award, and for 
service connection for flashbacks, sleeplessness, impaired 
concentration and impaired memory, due to underlying 
pathology, other than PTSD, are addressed in the remand 
portion of this decision.  

In a letter dated May 1, 2002, the veteran, through his 
accredited representative, submitted a letter addressed to 
the Secretary, Department of Veterans Affairs, requesting 
equitable relief that would allow the effective date for the 
award of service connection for PTSD to be retroactive to the 
time of his separation from service.  This was the first 
notice of the veteran's desire to pursue this issue.  
However, since there has been no action taken on the issue of 
entitlement to an effective date earlier than July 30, 1996, 
the date of receipt of his claim for service connection for 
that disability, the issue is not, at this time, ripe for a 
decision by the Secretary on the equitable relief request.  
Hence, the issue of entitlement to an earlier effective date 
for the award of service connection for PTSD is referred to 
the RO for appropriate development and adjudication.  

Upon receipt of the case to the Board, the Board retained the 
case and undertook additional development of the certified 
issues, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  New evidence was obtained for review 
and the Board provided the veteran notice as required by 
38 C.F.R. § 20.903 (2002), and to which the veteran 
responded.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Medical opinions offered, based on review of the entire 
record and examinations of the veteran, were that the 
veteran's chronic pain, headaches, dysesthesia in the arms 
and legs, and arthralgia in all joints, are etiologically 
related to his psychochemical exposure in service.  


CONCLUSION OF LAW

Chronic pain, headaches, dysesthesia in the arms and legs, 
and arthralgia in all joints were incurred by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.326(a) (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board, in reviewing the file, that correspondence sent to 
the veteran, the Statements of the Case, and a Supplement 
Statement of the Case, provided to both the veteran and his 
representative, never specifically advised the veteran of the 
VCAA and the potential impact this law might have on his 
claim.  However, for reasons that will become evident, 
failure to do so, in this case, will not be prejudical to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  

Factual Background

The records confirm that, from April 4, 1965, through May 28, 
1965, while the veteran was on active military service, he 
participated in a medical volunteer program that was being 
conducted at Aberdeen Proving Ground, Edgewater Arsenal, 
Maryland.  In a May 1996 letter, the Department of the Army 
provided a list of the various psychochemical medications 
that were used, and to which the veteran was exposed, while 
he was participating as a research volunteer.  

The veteran maintains that, ever since his exposure to the 
various psychochemical medications taken while participating 
in the aforementioned military research program, he has 
experienced chronic pain, headaches, dysesthesia in the arms 
and legs, and arthralgia in all joints.  The veteran's 
service medical records and numerous post-service medical 
records, consistently show unremarkable physical findings.  
He has undergone extensive evaluations medically, to include 
neurological assessments with EMG (electromyography) and MRI 
(magnetic resonance imaging); however, all results have not 
presented an explanation for the veteran's complaints.  

In February 2003, pursuant to the Board's own development, 
the veteran underwent a series of VA medical examinations, to 
include rheumatology, neurological and psychiatric, 
specifically to determine if there were a basis for the 
veteran's medical complaints and, if so, was there an 
etiological relationship between those complaints and his 
active military service.  

Following review of the entire record and examination of the 
veteran, the VA physicians conducting the February 2003 
rheumatology and neurological examinations also found no 
abnormal physical findings; however, the physicians offered 
that the veteran has significant dysfunction and that his 
long-standing complaints of chronic pain, headaches, 
dysesthesia in the arms and legs, and arthralgia in all 
joints, are etiologically related to his psychochemical 
exposure in service, namely, the psychochemical medications 
administered to the veteran while participating as a research 
volunteer at Edgewater Arsenal while on active duty.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In short, to establish entitlement to service connection for 
a disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the veteran's case, he has been diagnosed with chronic 
pain, headaches, dysesthesia in the arms and legs, and 
arthralgia in all joints; he had participated in 
psychochemical experimentations while on active duty; and 
there are competent medical opinions of a nexus, or link, 
between his currently noted chronic pain, headaches, 
dysesthesia in the arms and legs, and arthralgia in all 
joints and his direct participation in the in-service 
psychochemical experimentations.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's chronic pain, headaches, 
dysesthesia in the arms and legs, and arthralgia in all 
joints were incurred in service.  


ORDER

Service connection for chronic pain, headaches, dysesthesia 
in the arms and legs, and arthralgia in all joints is 
granted.  


REMAND

As for the veteran's claims of entitlement to a disability 
rating in excess of 30 percent for PTSD, based on an initial 
award, and for service connection for flashbacks, 
sleeplessness, impaired concentration and impaired memory, 
due to underlying pathology, other than post-traumatic stress 
disorder, the Board undertook additional development while 
those issues were on appeal, pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  However, in the 
recently decided Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304,-7305, 7316 (Fed. Cir. May 1, 
2003), the Federal Court held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court found that it was contrary to the 
requirement of 38 U.S.C.A. § 7104(a) (West 2002) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  Moreover, the Federal Court held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice," is invalid because 
it is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.  

In this case, the additional evidence received by the Board 
pursuant to its additional development of the above-mentioned 
issues consists of the veteran's VA outpatient treatment 
records for various periods from June 1988 to March 1992, and 
from July 1998 to December 1999, as well as the reports of 
his February 2003 VA rheumatology, neurological and 
psychiatric examinations, to include the examining 
physicians' medical opinions.  The veteran has not had the 
benefit of initial consideration of this evidence by the RO, 
nor has the Board received from the veteran a waiver of 
initial consideration of this additional evidence by the RO.  

The Board offers the reminder that the Veterans Claims 
Assistance Act of 2000 (VCAA), is applicable to this appeal, 
as codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
See Karnas, 1 Vet. App. at 312-13.  As noted earlier, the RO 
has not specifically advised the veteran of the VCAA and the 
potential impact this law might have on his claims.  This 
absence of due process must be addressed before the Board can 
undertake any action on the claims for a disability rating in 
excess of 30 percent for PTSD, based on an initial award, and 
for service connection for flashbacks, sleeplessness, 
impaired concentration and impaired memory, due to underlying 
pathology, other than post-traumatic stress disorder.  

In view of recent legislation and Court actions, this case is 
hereby REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If merited, 
the RO should undertake any additional 
development deemed necessary.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of the Act are 
fully complied with and satisfied.  

2.  The RO should adjudicate the issue of 
entitlement to a disability rating in 
excess of 30 percent, based on an initial 
award, to include the additional medical 
evidence received by the Board while the 
claim was on appeal.  See Fenderson v. 
West, 12 Vet. App 119, 126 (1999).  In 
adjudicating the issue, consideration 
also must be given to the criteria in 
effect prior to and effective November 7, 
1996, when substantive changes were made 
to the criteria for evaluating 
psychiatric disabilities, as set forth at 
38 C.F.R. §§ 4.125-4.132.  See Karnas, 1 
Vet. App. at 312-13.  

3.  The RO should adjudicate the issue of 
service connection for flashbacks, 
sleeplessness, impaired concentration and 
impaired memory, due to underlying 
pathology, other than PTSD.  

4.  If the actions taken on the above-
mentioned claims remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
those issues.  

5.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



